DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-9 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/12/2019 and reviewed by the Examiner.
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear to the examiner what structural limitations, if any, are applied to the airfoil based on the following limitations from claim 2; “an angle of an inflow direction of fluid into the airfoil portion with reference to a chord direction in an operating condition at a design point of a device to which the 
In claims 5, and 6 it is not exactly clear how the angle is formed between the tangent line and the communication hole, as best understood based on the wording of the claim the angle is formed between the tangent and the face of the opening with the angle serving as the elevation angle above the opening, this is how these claims are being examined.  Another alternative that the examiner could envision is that the second portion of the angle is a line that is drawn through the face of the opening, however given the lack of structure as to how this line is formed the examiner believes that a line could be drawn for any opening and tangent that both forms angles of 45 degrees or less and passes through the opening.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stickle (US #3,576,301).
Regarding claim 1, Stickle teaches an airfoil comprising: an airfoil portion (20) having a first airfoil surface (21 as seen in figure 3) and a second airfoil surface (22 as seen in figure 3) respectively 5extending along a spanwise direction between a leading edge and a trailing edge (20, 21, and 22 as seen in figure 3) and having a symmetrical shape with respect to a chord (20 as seen in figure 3); and at least one communication hole (26) extending in the airfoil portion (20, and 26 as seen in figure 3) and having a first opening end (23) opening to the first airfoil surface (21, and 23 as seen in figure 3) and a second opening end (24) opening to the second airfoil surface (22, and 24 as seen in figure 3), 10wherein the first opening end is located on a first cross-section orthogonal to the spanwise direction at a first position in the spanwise direction (21, and 23 as seen in figure 3), the second opening end is located on a second cross-section orthogonal to the spanwise direction at a second position in the spanwise direction (22, and 24 as seen in figure 3), 15in the first cross-section or the second cross-section, an angle Al satisfying a condition (a) exists within an angle range of -10 degrees or more and 10 degrees or less with reference to a straight line centered on the leading edge and parallel to an inflow direction of fluid into the airfoil portion in an operating condition at a design point of a device to which the airfoil is mounted (24 as seen in figure 3, the rotating cylinder 25 of the system is capable of rotating to a position that would place the bottom inlet opening at less than 10 degrees off horizontal), and  20the condition (a) is such that a static pressure at a position of the first opening end on the first airfoil surface and a static pressure at a position of the second opening end on the second airfoil surface are equal when the airfoil portion receives a flow of the fluid in a direction toward the leading edge from a direction of the angle Al (Column 3, lines 13-22)
Regarding claim 2, Stickle teaches an airfoil comprising: an airfoil portion (20) having a first airfoil surface (21 as seen in figure 3) and a second airfoil surface (22 as seen in figure 3) respectively extending along a spanwise direction between a leading edge and a trailing edge (20, 21, and 22 as seen in figure 3) and having a symmetrical shape with respect to a chord (20 as seen in figure 3); and - 25 -18-02222US_specificationat least one communication hole (26) extending in the airfoil portion (20, and 26 as seen in figure 3) and having a first opening end (23) opening to the first airfoil surface (21, and 23 as seen in figure 3) and a second opening end (24) opening to the second airfoil surface (22, and 24 as seen in figure 3), wherein 5the first opening end is located on a first cross-section orthogonal to the spanwise direction at a first position in the spanwise direction (21, and 23 as seen in figure 3), the second opening end is located on a second cross-section orthogonal to the spanwise direction at a second position in the spanwise direction (22, and 24 as seen in figure 3), and when X1 represents a dimensionless chord length position (%) of the first opening end 10with reference to the leading edge on the first cross-section and X2 represents a dimensionless chord length position (%) of the second opening end with reference to the leading edge on the second cross-section (As can be seen in figure 3, openings 23, and 24 are located at a position along the chord of the airfoil), an angle of an inflow direction of fluid into the airfoil portion with reference to a chord direction in an operating condition at a design point of a device to which the airfoil is 15mounted is 0 degrees (The airfoil of Stickle is capable of having a fluid applied to the airfoil at zero degrees relative to the chord), and an absolute value IX1-X2 of a difference between the dimensionless chord length position X1 of the first opening end and the dimensionless chord length position X2 of the second opening end is not greater than 5 % (The position of the two openings is adjustable and the system is capable of setting the opening to be vertically in line with each other which places the offset at less than 5 degrees), or the angle of the inflow direction of the fluid into the airfoil portion with reference to the chord direction in the operating condition at the design point of the device to which the airfoil 20is mounted is greater than 0 degrees (The airfoil of Stickle is capable of having a fluid applied to the airfoil at greater than zero degrees relative to the chord), the inflow direction is a direction facing the first airfoil surface (The inflow direction is capable of being directed at the first airfoil surface), and the dimensionless chord length position X1 of the first opening end opening to the first airfoil surface is larger than the dimensionless chord length position X2 of the second opening end opening to the second airfoil surface (23, and 24 as seen in figure 3, as can be seen in figure 3, the opening on the first surface is farther from the leading edge than the second surface).
Regarding claim 3, Stickle teaches the airfoil according to claim 1, wherein at least one of the first opening end or the second opening end is located closer to the leading edge than a point on the first airfoil surface or the second airfoil surface having a tangent parallel to a chord direction of the airfoil portion (As can be seen in figure 3, the inlet opening 24 is located in front of the point on the aircraft that has a tangent parallel to the chord).
Regarding claim 4, Stickle teaches the airfoil according to claim 1, wherein the communication hole extends linearly between the first opening end and the second opening end (26 as seen in figure 3).
Regarding claim 5, Stickle teaches the airfoil according to claim 1, wherein an angle formed by a part closer to the leading edge than the first opening end, out of a tangent to the first airfoil surface at the first opening end, and the communication hole at the first opening end is not greater than 45 degrees when viewed from the spanwise direction (As can be seen in figure 3 the tangent at the point directly upstream of the opening is generally horizontal and the opening as shown in is substantially vertical and can be rotated to be perfectly vertical, this results in the angle between the opening and the tangent to be very small and can approach a zero degree angle).
Regarding claim 6, Stickle teaches the airfoil according to claim 1, wherein an angle formed by a part closer to the leading edge than the second opening end, out of a tangent to the second airfoil surface at the second opening end, and the communication hole at the second opening end is not greater than 45 degrees when viewed in the spanwise direction (As can be seen in figure 3 the tangent at the point directly upstream of the opening is generally horizontal and the opening as shown in is substantially vertical and can be rotated to be perfectly vertical, this results in the angle between the opening and the tangent to be very small and can approach a zero degree angle).
Regarding claim 7, Stickle teaches the airfoil according to claim 1, wherein the first opening end and the second opening end are located at the same position in the spanwise direction (23, 24, and 26 as seen in figure 3).
Regarding claim 9, Stickle teaches a machine comprising the airfoil according to claim 1 (10, and 26 as seen in figure 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stickle (US #3,576,301) in view of Sakurai et al. (PGPub #2010/0181435).
Regarding claim 8, Stickle teaches the airfoil according to claim 1, but does not teach that the first opening end and the second opening end are located at different positions in the spanwise direction.  However, Sakurai does teach that the first opening end and the second opening end are located at different positions in the spanwise direction (80, and 114 as seen in figure 2).  It would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647